Plaintiff, Tallie Swanner, obtained judgment for $300, for an alleged breach of contract, and on the 29th day of September, 1930, defendants below perfected their appeal to this court.
The plaintiff in error, in due time, served and filed its brief in compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleading, or any other instrument in said cause on appeal, nor has he offered any excuse for his failure to do so. Under this condition of the case, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the plaintiff in error files brief and cites authorities therein which reasonably support and sustain the assignments of error, reverse *Page 251 
the judgment of the lower court in accordance with the prayer of the petition in error. Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; City National Bank v. Coatney,122 Okla. 233, 253 P. 481.
We find upon examination of the authorities cited by plaintiff in error, they reasonably support the contention of plaintiff, and for the reasons stated the judgment of the lower court is reversed and the trial court ordered to vacate its former order and enter judgment in favor of the plaintiff in error.
Note. — See under (1) 2 R. C. L. 176; R. C. L. Perm. Supp. p. 360.